IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


MARGARET M. DIBISH,                     : No. 113 WAL 2016
                                        :
                 Petitioner             : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
AMERIPRISE FINANCIAL, INC.,             :
AMERIPRISE FINANCIAL SERVICES,          :
INC., RIVERSOURCE LIFE INSURANCE        :
COMPANY, AND JEFFREY C.                 :
SUHAYDA,                                :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.